Judgment entered January 30, 1969, directing reinstatement of petitioner-respondent in his prior position with respondent-appellant board as of November 17, 1968, unanimously reversed on the law, without costs and without disbursements, and petition dismissed. The order of this court of November 7, 1968, by which petitioner-respondent’s punishment for misconduct was reduced from dismissal to suspension for a total period of two years, the memorandum decision implemented by that order, and the memorandum decision and order of this court of December 4, 1968, denying reargument, all spelled out clearly that it was the court’s intention that the reduced punishment was to amount, in effect, to a deprivation of pay for a period of two years. Respondent-appellant board’s position is in accord with the court’s intention. Concur—Eager, J. P., Capozzoli, Tilzer, Markewich and Bastow, JJ.